Case 3:17-cv-00108-GPC-MDD Document 786 Filed 02/14/19 PageID.67401 Page 1 of 2



  1

  2

  3

  4

  5

  6

  7

  8                         UNITED STATES DISTRICT COURT
  9
                          SOUTHERN DISTRICT OF CALIFORNIA
 10

 11   IN RE:                                 Case No. 3:17-CV-00108-GPC-MDD
                                             [Consolidated with Case No. 3:17-CV-01010-
 12   QUALCOMM LITIGATION,                   GPC-MDD]
 13
                                             ORDER GRANTING IN PART AND
 14
                                             DENYING IN PART JOINT MOTION
 15                                          REGARDING EXTENSION OF TIME TO
                                             FILE PROPOSED JURY INSTRUCTIONS
 16
                                             AND VERDICT FORMS, INCLUDING ANY
 17                                          OBJECTIONS, AND TO SET BRIEFING
                                             PAGE LIMITS
 18

 19                                          [Dkt. No. 785]
 20
             Before the Court is Apple Inc.’s (“Apple”); the Contract Manufacturers’ 1; and
 21
      Qualcomm Incorporated’s (“Qualcomm”) Joint Motion regarding extension of time to
 22
      file proposed jury instructions and verdict forms, including any objections, and to set
 23
      briefing page limits [Dkt. No. 785].
 24

 25

 26
         1
 27       The Contract Manufacturers are Compal Electronics, Inc., Pegatron Corporation,
      FIH Mobile Ltd., Hon Hai Precision Industry Co., Ltd. (together with FIH Mobile,
 28   “Foxconn”) and Wistron Corporation.
                                                      -1-          CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 786 Filed 02/14/19 PageID.67402 Page 2 of 2




  1         Having considered the parties’ joint motion, the Court directs the parties to
  2   comply with the following:
  3         The parties shall file their proposed jury instructions, objections, and proposed
  4   verdict forms on or before February 22, 2019;
  5         The parties’ opening briefs in support of their respective Rule 44.1 motions for
  6   determination of foreign law shall be limited to 30 pages per side, with a limit of 30
  7   pages per side for oppositions, and a limit of 12 pages per side for replies; and
  8         The parties’ respective sections of the joint brief regarding disputed contract
  9   provisions shall be limited to 35 pages per side; the parties’ joint introductory sections
 10   of the brief shall not count against this page limit.
 11

 12         IT IS SO ORDERED.
      Dated: February 14, 2019
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                -2-                 CASE NO. 17-CV-00108-GPC-MDD
